Citation Nr: 0202456	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  89-18 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	James E. Spurlock, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 until 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 1988 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Portland, Oregon, which denied the benefits 
sought on appeal.

The Board notes that while the most recent supplemental 
statement of the case was issued from the RO in Portland, 
Oregon, evidence of record indicates that the veteran 
requested a transfer of his claims file to the RO in 
Cleveland, Ohio, as he now resides in Ohio.  This transfer 
was accomplished.


REMAND

The evidence of record indicates that the veteran had 
initially requested a hearing before a member of the Board in 
Cleveland, Ohio.  In response to this request, a hearing was 
scheduled for June 6, 2001.  By letter dated May 2001, the 
veteran, through his representative, stated that traveling 
the distance to Cleveland was a hardship for him and that 
instead he preferred a hearing in Huntington, West Virginia.  
A May 2001 letter from the RO confirmed that the June 6, 2001 
hearing in Cleveland had been canceled.  This letter further 
stated that a hearing in Huntington, West Virginia would be 
arranged, and would involve a transfer of the veteran's claim 
file to the Huntington RO.  A letter dated June 2001 
indicated that a face-to-face hearing before a member of the 
Board in Huntington was desired.  Further correspondence 
revealed that a member of the Board was visiting Huntington, 
West Virginia in August 2001.  The veteran's representative 
decided that the veteran would not be fully prepared for a 
hearing at that time, and stated that the veteran was willing 
to wait until the next time the Board came to Huntington.      

As the evidence of record clearly reflects the veteran's 
desire to testify before a member of the Board the next time 
the Board visits the RO in Huntington, West Virginia, this 
case is not presently ready for adjudication on the merits.  
Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, further development is 
necessary.

Accordingly, this case is REMANDED for the following actions:


1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The veteran should be scheduled for 
an in-person hearing before a member of 
the Board on its next Travel Board visit 
to Huntington, West Virginia.  When such 
information becomes available, the 
veteran should be apprised of the next 
available date for such a hearing, and 
should again be informed of his right to 
have a videoconference hearing as an 
alternative to waiting.    

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument 

he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




